Title: To James Madison from Benjamin Silliman, 3 March 1818
From: Silliman, Benjamin
To: Madison, James


Sir
New Haven March 3d 1818.
I beg leave to apologize for the liberty I am taking while I request your kind influence in favour of this first effort to concentrate American Science on a general plan; & should both the scheme & execution in any good degree merit your approbation I should feel much honoured by receiving your countenance & favour. With sentiments of great respect & consideration I am Sir your very obt & obliged servt
B Silliman
